Beck, P. J.
Where an equitable petition was filed by one as a depositor in a certain private bank for the benefit of himself and other depositors, in which petition application is made for the appointment of a re*383ceiver to preserve the assets of the bank which is alleged to be insolvent, and to liquidate the same for the benefit of petitioner and other creditors, after a receiver had been appointed upon such petition other depositors might, upon application, be allowed to intervene as parties plaintiff. But where the proposed intervenors seek to have other parties defendant made, not made in the suit as it stood when their application for intervention was filed, and upon demurrer to such intervention and objections' by the persons whom the intervenors seek to make parties defendant the court sustained the objections made and entered judgment “dismissing the intervention and proceeding on general demurrers so far as they sought to make said children above named or the executors individually [the proposed new party defendants] parties to the ease,” the refusal of the court to make the new parties defendant is an .order interlocutory in its nature, and a writ of error will not lie to such refusal, where there has been no final judgment in the case. Civil Code, § 6138; Clark v. Dallas Land Co., 141 Ga. 110 (80 S. E. 556) ; Ray v. Anderson, 117 Ga. 136 (43 S. E. 408) ; Johnson v. Holmes, 150 Ga. 195 (103 S. E. 157).
No. 6056.
December 16, 1927.
Pat Haralson and Joseph G. Collins, for plaintiffs.
J. B. J ones, Pearce Matthews, and IF. V. Lance, for defendants.
Under the special facts of the case, it is ordered that the plaintiff in error have leave to file the official copy of the bill of exceptions, now in the office of the clerk of the superior court, as exceptions pendente lite.

Writ of error dismissed, ivith direction.


All the Justices concur.